                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-05190-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                 v.                                          SETTLEMENT
                                  10

                                  11     EMAD PROPERTIES, LLC, et al.,                       Re: Dkt. No. 17
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff having filed a Notice of Settlement (Dkt. No. 17), the Court vacates all currently

                                  15   scheduled deadlines and appearances, except for those set in the January 28, 2019 Consent Decree

                                  16   (Dkt. No. 15). There being no explanation why the parties require 120 days to file a dismissal, the

                                  17   Court instead orders as follows:

                                  18          On or before July 2, 2019, a dismissal shall be filed pursuant to Fed. R. Civ. P. 41(a)(1).

                                  19   Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by notice if

                                  20   the defendant has not filed an answer or motion for summary judgment, or (ii) by stipulation

                                  21   signed by all parties who have appeared. Because defendants answered the complaint, plaintiff

                                  22   may not voluntarily dismiss this case absent a stipulation also signed by defendants or an order

                                  23   from the Court.

                                  24          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  25   2, 5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  26   July 9, 2019, 10:00 a.m. and show cause, if any, why the case should not be dismissed pursuant to

                                  27   Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this Order to

                                  28   Show Cause no later than July 3, 2019 advising as to (1) the status of their activities in finalizing
                                   1   settlement; and (2) how much additional time, if any, is requested to finalize the settlement and

                                   2   file the dismissal.

                                   3           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                   4   vacated and the parties need not file a statement in response to this Order.

                                   5           IT IS SO ORDERED.

                                   6   Dated: May 6, 2019

                                   7

                                   8
                                                                                                    VIRGINIA K. DEMARCHI
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
